Citation Nr: 0009186	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the service connected recurrent left 
ankle sprain.

2.  Entitlement to service connection for a neck disorder, to 
include as secondary to the service connected recurrent left 
ankle sprain.

3.  Entitlement to service connection for headaches, to 
include as secondary to the service connected recurrent left 
ankle sprain.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain.

5.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain.

6.  Entitlement to service connection for a right foot 
neuroma, to include as secondary to the service connected 
recurrent left ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  The veteran 
served on active service from January 1966 to January 1967, 
and from May 1975 to May 1978. 

Additionally, in a January 1999 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated he was seeking 
service connection for bilateral foot disorder characterized 
as Charcot-Marie-Tooth disease.  However, as the only issues 
currently before the Board are those set forth on the title 
page of this decision, these matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement service connection for 
a back disorder is plausible, one which is meritorious on its 
own or capable of substantiation.

2.  The veteran's claim of entitlement to service connection 
for a neck disorder is plausible, one which is meritorious on 
its own or capable of substantiation.

3.  The veteran's claim of entitlement to service connection 
for headaches is plausible, one which is meritorious on its 
own or capable of substantiation.

4.  The veteran's claim of entitlement to service connection 
for a left hip disorder is plausible, one which is 
meritorious on its own or capable of substantiation.

5.  The veteran's claim of entitlement to service connection 
for a right knee disorder is plausible, one which is 
meritorious on its own or capable of substantiation.

6.  There is no medical evidence that establishes a causal 
nexus between the veteran's right foot neuroma and his active 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain, is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (1999).

2.  The claim of entitlement to service connection for a neck 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain, is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (1999).

3.  The claim of entitlement to service connection for 
headaches, to include as secondary to the service connected 
recurrent left ankle sprain, is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (1999).

4.  The claim of entitlement to service connection for a left 
hip disorder, to include as secondary to the service 
connected recurrent left ankle sprain, is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (1999).

5.  The claim of entitlement to service connection for a 
right knee disorder, to include as secondary to the service 
connected recurrent left ankle sprain, is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (1999).

6.  The claim of entitlement to service connection for a 
right foot neuroma, to include as secondary to the service 
connected recurrent left ankle sprain, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  The Evidence.

The veteran's service medical records show the veteran was 
hospitalized in June 1966 for a cerebral concussion; he fell 
striking his head after being out drinking beer.  Following 
treatment, he was discharged to duty with no apparent 
neurological abnormalities.

As to the post service medical evidence, a March 1967 VA 
examination report shows the veteran reported a cerebral 
concussion during service secondary to falling out of his 
bunk while sleeping in the barracks.  He also reported that 
during his treatment he complained of headaches, dizzy spells 
and black-out spells.  However, no diagnosis in this regard 
was rendered during this examination.

July 1978 and September 1979 VA examination reports mainly 
describe the status of the veteran's left ankle disability, 
but also include x-ray evaluations of the veteran's ankles 
revealing no abnormalities in either ankle.  In addition, 
September 1979 x-rays of both ankles did not show any ankle 
abnormalities.

A July 1979 VA examination report shows the veteran had a 
mild left/pelvic tilt with compensatory lumbar scoliosis apex 
to the left.  His paravertebral musculature was well-
developed and not spastic, contracted, fibrotic or atrophic.  
He was able to stand on his toes readily, but squatted 
guardedly bearing most of his weight on his right foot with 
complaints of pain in the left ankle.  In addition, he had a 
normal back motion with no restrictions, was asymptomatic at 
the extremes of his spinal movements, and was negative for 
any low back signs.  He was able to straight leg raise to 90 
degrees and was negative for any symptomatology, bilaterally.  
However, it was noted that the veteran's left leg was 1/4th 
of an inch shorter than the right.

Medical records from the Temple VA Medical Center (VAMC) 
dated from October 1990 to December 1993 contain September 
1993 notations showing the veteran complained of right foot 
pain for the prior year, and was diagnosed with Morton's 
neuroma of the third interspace of the right foot.  
Furthermore, a January 1994 statement from D. Matt Lynch, 
D.P.M., notes the veteran was diagnosed with right foot 
neuroma at the second and third interspace, but that the 
etiology of such neuroma was not know at that time.  The 
statement also notes that "[t]here are some theories as to 
trauma being the source of the condition, which can be of the 
micro type trauma over a long period of time with repetitive 
insult to the digital nerve."  And, in this case, the 
veteran had reported that he had an injury to the left ankle 
"[a]nd some compensated type of gait pattern could cause 
some micro trauma and repetitive trauma to the nerve."

A September 1997 statement from Shelley M. Howell, D.O., 
indicates the veteran complained of multiple musculoskeletal 
problems, including headaches and right knee, low back, 
shoulder and neck pain.  The veteran reported a history of 
left ankle fracture and indicated that, due to pain on weight 
bearing on the left foot, he compensated by shifting to his 
right.  This he felt "[r]esulted in an injury or a neuroma 
formation in his right foot, which resulted in surgery in 
1993."  No further comments in this regard were provided by 
Dr. Howell.  Moreover, the September 1997 statement notes 
that, upon examination, the veteran had a scar on the lateral 
aspect of the left foot, and right knee effusion.  His right 
hip was higher than the left, his right shoulder was higher 
than the left, and his left leg was 1/4th to 1/2 an inch 
shorter than the right.  Also, he was found to have scoliosis 
with convexity to the right in the upper dorsal area curving 
back to the left in the mid to low dorsal area through the 
lumbosacral area.  He had related muscle spasms in the 
cervical and dorsal areas.  More importantly, it was Dr. 
Howell's opinion that the veteran's musculoskeletal 
complaints were directly related to the veteran's 1975 injury 
and surgery, which resulted in a shortening of his left leg.  
This shortening caused him to shift his weight to the right 
side and produced scoliosis with muscle spasms to the neck 
and back, and headaches.  

III.  A Back Disorder, a Neck Disorder, Headaches, a Left Hip 
Disorder, and a Right Knee Disorder, all to Include as 
Secondary to the Service Connected Recurrent Left Ankle 
Sprain.

After a review of the evidence, the Board finds that the 
September 1997 statement from Dr. Howell tends to indicate 
that the veteran's in-service left ankle injury and treatment 
caused him to shift his weight to the right side of his body 
and led to the development of scoliosis.  This in turn caused 
the veteran to have headaches, and multiple musculoskeletal 
problems, which include but are not limited to muscle spasms 
and pain in the cervical and dorsal areas, headaches and 
asymmetrical hip/leg levels.  As such, the September 1997 
statement from Dr. Howell provides the necessary medical 
nexus between the veteran's service connected recurrent left 
ankle strain and his back disorder, neck disorder, headaches, 
left hip disorder, and right knee disorder.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, the 
veteran's claims of service connection for a back disorder, a 
neck disorder, headaches, a left hip disorder, and a right 
knee disorder, to include as secondary to the service 
connected recurrent left ankle sprain, are plausible, or 
meritorious on their own or capable of substantiation; and, 
the claims are well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).  
However, as the Board deems that additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claims are remanded to the RO for such development.

IV.  A Right Foot Neuroma, to Include as Secondary to the 
Service Connected Recurrent Left Ankle Sprain.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
diagnosed right foot neuroma is proximately due to or the 
result of his service connected recurrent left ankle sprain, 
or is otherwise related to his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between the claimed right foot neuroma, 
and his service connected recurrent left ankle sprain and/or 
his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Epps v. Gober, 126 
F.3d 1464 (1997).  Specifically, neither the veteran's 
service medical records nor the post-service medical evidence 
link the veteran's right foot neuroma to his service 
connected disability or otherwise to his period of active 
service.

The Board acknowledges that the January 1994 statement from 
Dr. Lynch tends to indicate that the veteran's in-service 
left ankle injury caused him to have some compensated type of 
gait pattern, which could have caused some micro trauma and 
repetitive trauma to the nerve in the right foot.  However, 
the law is clear that medical evidence which simply uses the 
term "could," without supporting clinical data or other 
rationale, simply is too speculative and does not provide the 
degree of certainty required to constitute medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
Mattern v. West, 12 Vet. App. 222 (1999).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his right foot neuroma has been 
continuous since his discharge from service, and that there 
is a link between his right foot neuroma and his service 
connected recurrent left ankle sprain or his active service.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997); see also 
Clyburn v. West, 12 Vet. App. 296 (1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).  
Specifically, the Board notes the earliest evidence of record 
showing the veteran was diagnosed with right foot neuroma is 
contained in the September 1993 notations from the Temple 
VAMC, which are dated more than fifteen years after the 
veteran's discharge from service.

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a right foot neuroma, to 
include as secondary to the service connected recurrent left 
ankle sprain, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and thus, the claim must be denied.  38 U.S.C.A. 
§ 5107 (West 1991).

In arriving at this conclusion, the Board took into 
consideration the various statements by the veteran and his 
representative that the veteran's right foot neuroma is 
related to his service.  However, while the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative are laypersons 
and, as such, are not qualified to offer a medical opinion 
regarding the existence of a disability or as to the etiology 
of any such disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

The claim of entitlement to service connection for a back 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain, is well grounded; the appeal is 
granted to this extent only.

The claim of entitlement to service connection for a neck 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain, is well grounded; the appeal is 
granted to this extent only.

The claim of entitlement to service connection for headaches, 
to include as secondary to the service connected recurrent 
left ankle sprain, is well grounded; the appeal is granted to 
this extent only.

The claim of entitlement to service connection for a left hip 
disorder, to include as secondary to the service connected 
recurrent left ankle sprain, is well grounded; the appeal is 
granted to this extent only.

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to the service 
connected recurrent left ankle sprain, is well grounded; the 
appeal is granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right foot neuroma, to include as 
secondary to the service connected recurrent left ankle 
sprain, is denied. 


REMAND

Having found that the veteran's claims of service connection 
for a back disorder, a neck disorder, headaches, a left hip 
disorder, and a right knee disorder are well grounded, the 
Board next must determine whether the duty to assist has been 
met by the Board before reaching the merits of the veteran's 
claims.  See 38 U.S.C.A. § 5107(a).  Based on a review of the 
record, however, the Board finds that further development of 
the veteran's claims is necessary prior to final adjudication 
and that the claims must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  And, in this case, the Board is not satisfied that 
the evidence clearly shows the veteran's physical complaints 
regarding his back, neck, headaches, left hip and/or right 
knee are disabilities of service origin.  See 38 U.S.C.A. 
§§ 1110, 1131.  In this regard, the law is clear that, if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
given that the veteran has presented evidence in this case 
with a possible nexus between the service connected recurrent 
left ankle sprain and the currently claimed back disorder, 
neck disorder, headaches, left hip disorder, and right knee 
disorder; and in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claims.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) to determine 
the nature, extent and etiology of the 
veteran's back disorder, neck disorder, 
headaches, left hip disorder, and right 
knee disorder.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiner(s) for review.  Based upon the 
examination results, a review of the 
claims folder, and consideration of the 
veteran's medical history, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's back disorder, neck disorder, 
headaches, left hip disorder, and right 
knee disorder are secondary to his 
service connected recurrent left ankle 
sprain.  The examiner(s) must include 
the complete rationale for all opinions 
and conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
adjudicate the issues of entitlement to 
service connection for a back disorder, 
a neck disorder, headaches, a left hip 
disorder, and a right knee disorder, all 
to include as secondary to the service 
connected recurrent left ankle sprain.  
In making these determinations, the RO 
should review all the relevant evidence 
in the claims file.  If any of these 
determinations remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



